             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA



                                 CASE NOS.:
                                 8:19-cv-01009-DSF-E
                                 8:19-cv-01022-DSF-E
                                 8:19-cv-01023-DSF-E
                                 8:19-cv-01040-DSF-E
In re FIRST AMERICAN             8:19-cv-01051-DSF-E
FINANCIAL CORPORATION
                                 8:19-cv-01078-DSF-E
CASES
                                 8:19-cv-01102-DSF-E
This Document Relates to         8:19-cv-01105-DSF-E
ALL CASES                        8:19-cv-01112-DSF-E
                                 8:19-cv-01137-DSF-E
                                 8:19-cv-01156-DSF-E
                                 8:19-cv-01176-DSF-E
                                 8:19-cv-01180-DSF-E
                                 8:19-cv-01234-DSF-E
                                 8:19-cv-01293-DSF-E
                                 8:19-cv-01305-DSF-E
                                 8:19-cv-01316-DSF-E
                                 8:19-cv-01533-DSF-E
                                 8:19-cv-05552-DSF-E
                                 8:19-cv-06576-DSF-E


                                 ORDER TO SHOW CAUSE RE
                                 ADEQUACY OF COUNSEL




   Although adequacy of counsel is ordinarily determined at a
later stage of the proceedings, it appears an early preliminary
determination of whether counsel seeking to be appointed as lead
counsel or otherwise to play a significant role on behalf of the
class(es) are likely to be found adequate would serve the interests
of the putative class and of judicial economy. Therefore, Plaintiff’s
counsel seeking to be named lead counsel and other counsel who
intend to play a significant role are ordered to show cause in
writing why they would be adequate counsel to represent a class if
a class were certified. In appointing class counsel, the Court:

   (A) must consider:
          (i) the work counsel has done in identifying or
          investigating potential claims in the action;
          (ii) counsel’s experience in handling class actions, other
          complex litigation, and the types of claims asserted in
          the action;
          (iii) counsel’s knowledge of the applicable law; and
          (iv) the resources that counsel will commit to
          representing the class;
   (B) may consider any other matter pertinent to counsel’s
   ability to fairly and adequately represent the interests of the
   class;
   (C) may order potential class counsel to provide information
   on any subject pertinent to the appointment and to propose
   terms for attorney’s fees and nontaxable costs.
Fed.R.Civ.P. 23(g)(1).
       The response must provide full and complete information
responsive to Rule 23(g)(1)(A) and (B), and sufficient for the Court
to make an informed decision. Among other things, counsel must:
      1. Identify (by court, case name, case number, etc.) all
putative class actions filed by any law firm and any individual
attorney seeking to be named as class counsel in any court, and
state whether a motion for class certification was filed, whether a
class was certified, and, if so, whether the firm or attorney was
named as class counsel (if there are more than 10 for any
individual or firm, describe the most recent or most significant
10). If a class certification motion was denied in any such class
action (even if it was not one of the 10 listed), specify the reasons
given by the court and provide a copy of the opinion or decision;


                                  2
      2. Describe the trial experience of each individual attorney
seeking to be named as class counsel;
      3. Describe the experience of each individual attorney
seeking to be named as class counsel in other complex cases and in
the types of claims asserted in this action, describe the nature of
the cases/claims, identify the cases (by court, case name, case
number, etc.) (if there are more than 10 for any individual or firm,
describe the most recent or most significant 10);
      4. Identify (by court, case name, case number, etc.) all cases
in which the court found any law firm or any individual attorney
seeking to be named here as class counsel not to be adequate to
represent a class or otherwise declined to grant counsel’s request
to be appointed, specify the reasons given by the court and provide
a copy of the opinion or decision;
      5. Identify (by court, case name, case number, etc. or other
appropriate description) all cases (not limited to class actions or
putative class actions) or circumstances in which the conduct or
ethics (professional or otherwise) (including billing practices) of
any law firm or any individual attorney seeking here to be named
as class counsel have been the subject of written inquiry by any
court, administrative agency, or bar association, and provide the
complete facts and disposition of the matter (“written inquiry”
includes an inquiry stated on the record even if not documented in
writing);
      6. Identify (by court, case name, case number, etc.) all cases
(not limited to class actions or putative class actions) in which any
law firm or any individual attorney seeking to be named here as
class counsel has been admonished or sanctioned by any court or
agency and provide the complete facts and disposition of the
matter;
      7. Identify (by court, case name, case number, and charge)
any criminal conviction (other than infractions) of any counsel
seeking to be named as class counsel;
      8. Identify (by court, case name, case number, etc.) all cases
(not limited to class actions or putative class actions) in which any
counsel or any law firm representing Plaintiff has previously
represented, or is currently representing, Plaintiff and any
present or previous relationship with Plaintiff;


                                 3
      9. Provide any agreement relating to this action with any
person or entity other than Plaintiff;
      10. Provide counsel’s proposal for terms for attorney’s fees
and nontaxable costs;
      11. Describe any liens against the assets, etc. of any law
firm or any individual attorney seeking to be named here as class
counsel;
      12. Describe how counsel intends to staff this case and the
means by which counsel will fund the necessary costs, including
expert’s fees. (The latter information may be filed in camera and
under seal.)

See Rule 23(g)(1)(C).

      The Court requires that each attorney and firm seeking here
to be named as class counsel answer separately (but not
necessarily in a separate document). In addition, counsel must
provide all information responsive to items 4, 5, and 6 regarding
any applicable case or circumstance involving a former law firm
but based in whole or in part on the conduct of the individual
attorney seeking here to be named as class counsel.


  IT IS SO ORDERED.




Date: October 15, 2019               ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 4
